AFFIRM; Opinion Filed June 24, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00648-CR

                      ROBERTO ARNOLD BARRIENTOS, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-13303-W

                                          OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                   Opinion by Justice Myers
       A jury found appellant Roberto Arnold Barrientos guilty of failing to register as a sex

offender and assessed a punishment of eighteen months’ confinement in state jail. In three

issues, he argues the evidence is insufficient to support the conviction because the State failed to

prove proper notification from a penal institution, failed to prove proper notification due to

deficiencies in the registration form, and failed to prove the alleged mental state in the

commission of the offense. We affirm.

                           BACKGROUND AND PROCEDURAL HISTORY

       Appellant was convicted in 2006 of committing two offenses of indecency with a child.

After serving those sentences in the Dallas County jail, appellant was released in August of

2008. Several years later, on June 18, 2011, he was held in the Carrollton city jail for an

unrelated offense. The Carrollton police alerted Detective James Snyder, the officer assigned to
oversee all registered sex offenders residing in Carrollton, that appellant was being held in the

Carrollton jail. After checking appellant’s criminal history, Snyder discovered appellant was

required to register as a sex offender but had not done so. Snyder testified that, based on his

investigation, he could not determine that appellant had ever been advised of his duty to register.

Appellant was released from the Carrollton jail before Snyder could speak to him.

       Appellant was arrested again several months later for an unrelated offense, and Snyder

spoke to him in the Carrollton city jail on August 17, 2011. On that day, according to Snyder’s

testimony, he informed appellant “that he was required to register and began to fill out the

registration paperwork.” Snyder testified that, after gathering “all of the information from the

court and the State,” he brought the required registration form to the jail, “verbally read each of

the [registration] requirements” to appellant, and entered appellant’s right thumbprint on the

form. But midway through the process of providing the additional personal information that was

required on the registration form, appellant “became belligerent and refused to answer any more

questions.” Snyder told appellant he had seven days to contact the Dallas Police Department

concerning registration requirements. Snyder testified that he placed a copy of the registration

requirements with appellant’s personal property, so that appellant could take it with him upon

being released from jail. But as of August 31, 2011, thirteen days after his release from the

Carrollton city jail, appellant had not registered. He was then charged with failure to register as

a sex offender.

       At his trial, appellant testified through an interpreter that he was born in El Salvador.

During the trial, he spoke in English and Spanish but preferred to speak in Spanish. He testified

that, in 2008, upon his release from the Dallas County jail for his prior offenses, he was not

informed of the sex offender registration requirements. He admitted that Snyder spoke to him

about registering when appellant was held in the Carrollton city jail. But appellant testified that

                                               –2–
Snyder was “threatening” and not “informing” him about registering, and that Snyder told him

he would go to prison if he did not register. Appellant testified that Snyder gave him conflicting

instructions about whether he needed to sign the form. According to appellant, Snyder obtained

his thumbprint on a page that did not appear to be attached to any other documents concerning

sex offender registration, and this happened about an hour after Snyder filled out the form and

appellant was returned to his cell. Appellant acknowledged that the judgments from his prior sex

offenses state he is required to register, but he insisted those judgment notations were never read

to him. Appellant added, “The first time I hear about registration is when Detective Snyder told

me.” Appellant also testified that, during the four year period between the offenses and trial, the

attorney who represented him in the prior cases never told him he would have to register as a sex

offender if he was found guilty.

       The jury returned a guilty verdict and sentenced appellant to eighteen months’

confinement in state jail. This appeal followed.

                                            DISCUSSION

       In his first issue, appellant contends the evidence is insufficient to support the conviction

for failing to register as a sex offender because he was never informed by an official of a “penal

institution,” as required by article 62.053 of the Texas Code of Criminal Procedure, of his

obligations under the statute. See TEX. CODE CRIM. PROC. ANN. art. 62.053(a). In his second

issue, appellant contends the pre-release registration form relied on by the State is deficient in

several ways, thereby rendering the notice provided to him legally insufficient. In his third issue,

appellant argues that, even if he was properly notified to register as a sex offender, the evidence

is insufficient because the State failed to prove the alleged mental state.

       In reviewing a challenge to the sufficiency of the evidence, we examine all of the

evidence in the light most favorable to the verdict and determine whether a rational trier of fact

                                                 –3–
could have found the essential element of the offense beyond a reasonable doubt. Jackson v.

Virginia, 443 U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App.

2010) (plurality op.). We defer to the jury’s credibility and weight determinations because the

trier of fact is the sole judge of the witnesses’ credibility and the weight to be given their

testimony. See Jackson, 443 U.S. at 326; Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim. App.

2008).

         As amended, the indictment in this case alleged that appellant “intentionally, knowingly,

and recklessly” failed to provide accurate information regarding his address and failed to register

as a sex offender:

                [T]hen and there, while being a person who because of a reportable
         conviction and adjudication for Indecency to a child younger than 17 years, is
         required when registering as a sex offender pursuant to the Sex Offender
         Registration Program, Chapter 62, Texas Code of Criminal Procedure, that
         defendant shall ensure that the defendant’s registration form is complete and
         accurate with respect to each item of information required by the form in
         accordance with Subsection (c) of Art. 62.051, namely: the address at which the
         defendant resides, intentionally, knowingly, and recklessly provide on the Pre-
         Release Notification Form to the Carrollton Police Department, an address at
         which the defendant did not reside, as required by law,

                 [A]nd further, defendant is required to register in person as a sex offender
         pursuant to the Sex Offender Registration Program, Chapter 62, Texas Code of
         Criminal Procedure, with the local law enforcement authority in the municipality
         or county in which the defendant resides or intends to reside for more than seven
         days, and provide said authority with proof of identity and proof of residence,
         intentionally, knowingly, and recklessly fail to register and provide proof of
         identity and proof of residency with the Dallas Police Department, as required by
         law.

(emphasis added).

         A person commits an offense if the person is required to register as a sex offender under

Chapter 62 of the Texas Code of Criminal Procedure and fails to comply with any requirement of

the chapter. See TEX. CODE CRIM. PROC. ANN. art. 62.102(a). Article 62.102 is a generalized

umbrella statute that criminalizes the failure to comply with any of the registration requirements


                                                 –4–
set out in Chapter 62. Young v. State, 341 S.W.3d 417, 425 (Tex. Crim. App. 2011). Chapter 62

contains numerous distinct requirements in its various statutes.         Id.   A person who has a

reportable conviction is required to register with the local law enforcement authority in any

municipality or county where that person resides or intends to reside for more than seven days.

Id. art. 62.051(a).   Subsection (c) of article 62.051 specifies the information that must be

included on the registration form, which includes the address at which the person resides or

intends to reside or, if the person does not reside or intend to reside at a physical address, a

detailed description of each geographical location at which the person resides or intends to

reside. See id. art. 62.051(c)(1). Furthermore, if a person who is required to register pursuant to

Chapter 62 intends to change his address, that person shall, not later than the seventh day before

the intended change, report in person to the local law enforcement authority designated as the

person’s primary registration authority and provide the authority with the person’s anticipated

move date and new address. Id. art. 62.055(a).

       There is no dispute that the judgments from appellant’s two convictions for indecency

with a child specify that the sex offender registration requirements of Chapter 62 apply. It is also

undisputed that appellant failed to register as a sex offender. At trial, however, the evidence did

not show whether appellant had been told, either at the time he was convicted or at the time he

was released from the Dallas County Jail after serving his sentences on those convictions, that he

needed to register as a sex offender. Article 62.053(a) of the code of criminal procedure requires

that prior to release from a “penal institution,” an official of the “penal institution” must inform a

prospective registrant of each of his duties under the statute. Id. art. 62.053(a)(1). Chapter 62

defines the term “penal institution” as follows:

       “Penal Institution” means a confinement facility operated by or under a contract
       with any division of the Texas Department of Criminal Justice, a confinement
       facility operated by or under contract with the Texas Youth Commission, or a

                                                   –5–
        juvenile secure pre-adjudication or post-adjudication facility operated by or under
        a local juvenile probation department, or a county jail.

Id. art. 62.001(3). Snyder acknowledged at trial that appellant was not being released from a

“penal institution” when he warned appellant about the duty to register. Thus, according to

appellant, he had no duty to register following his release from the Carrollton city jail because

that facility is not a proper notifying authority under the statute.

        Another complaint raised by appellant (in his second point) is that a “clear reading” of

the pre-release notification form completed by Snyder when he spoke to appellant shows the

form is “defective in multiple respects.” Appellant first points out that the part of the form titled

“Assigned Risk Level” is left blank and there is no “risk assessment” on the form. According to

article 62.053(a), before a person who is subject to registration is due to be released from a penal

institution, the Texas Department of Criminal Justice shall determine the person’s level of risk to

the community and assign to the person a numeric risk level of one, two, or three. See id. art.

62.053(a). Second, on the part of the form titled “Duty to Register Expires,” the box marked

“Lifetime” is check-marked. Yet as appellant correctly points out, Snyder testified that appellant

was only required to register for ten years.

        There is no question that the State in this case failed to satisfy its obligations under

section 62.053(a). That statute, however, does not impose any penalties on the State for failing

to meet any of its requirements under the statute, and it does not make the convicted offender’s

duties contingent on the State’s fulfillment of its duties. Varnes v. State, 63 S.W.3d 824, 829,

830 (Tex. App.––Houston [14th Dist.] 2001, no pet.). Nor does the statute provide the convicted

sex offender with a defense to prosecution under the statute based on the State’s failure to act.

Id.; see Martin v. State, 252 S.W.3d 809, 819 (Tex. App.––Texarkana 2008, pet. dismissed as

improvidently granted) (sex-offender-registration program “does not explicitly provide a sex

offender any defense for a failure by the State to do any particular act, such as delivering him or
                                                  –6–
her a particular form” and “with few exceptions, the burdens are placed on the offender.”).

Appellant has not cited any references or case law showing that such a defense could be read into

the statute.   See Varnes, 63 S.W.3d at 830.           Moreover, Chapter 62 places the primary

responsibility for compliance on the offender, and it holds the offender liable for his own failure

to act under the statute. See TEX. CODE CRIM. PROC. ANN. arts. 62.051, 62.052, 62.102(a). We

therefore are not persuaded that the previously described violations of the State’s duties under

the statute render the evidence here legally insufficient.

        But we must still determine whether appellant had actual notice or the reasonable

probability of actual notice of the sex offender registration requirement. “The requirement of

notice in the statute appears to be aimed at meeting existing constitutional due process

requirements.” Varnes, 63 S.W.3d at 830. “Such due process notice requirements are necessary

because of the very nature of a criminal registration statute.” Id. “[D]ue process requires actual

notice or the reasonable probability of actual notice before violation of a registration statute can

be prosecuted against an individual.” Id. at 831.

        The evidence in this case shows that appellant received actual notice, or the reasonable

probability of actual notice, of his obligations under the statute. Snyder testified that, with a

registration form in hand, he visited appellant in the Carrollton city jail, and he “verbally read

each of the requirements” to appellant. The presence of appellant’s right thumbprint on the

registration form supports Snyder’s testimony that appellant was notified of the contents of the

notification form. Snyder also said he told appellant that he would have to register, and that

appellant was specifically advised he had seven days to register upon release from the Carrollton

jail.   Snyder further testified that he made sure appellant had a copy of the registration

requirements to take with him upon his release. The record includes copies of the two judgments

from appellant’s prior convictions for indecency with a child, both of which read as follows:

                                                 –7–
“The Sex Offender Registration Requirements under Chapter 62, CCP, apply to the

Defendant. The age of the victim of the offense was 10 years old.”1 Although this language is

not direct proof of actual knowledge (absent evidence appellant read the judgments), it is

additional evidence showing a reasonable probability of actual notice.

          Appellant argues in his third issue that even if he received proper notification to register

as a sex offender, the record does not show he “intentionally, knowingly, and recklessly” failed

to register or failed to provide accurate information regarding his address. Texas courts that have

reviewed other convictions under Chapter 62 for sufficiency have treated the mens rea

requirement in the indictments or charges as going to the actual knowledge of the defendant’s

duty to register. See Harris v. State, 364 S.W.3d 328, 335 (Tex. App.––Houston [1st Dist.]

2012, no pet.); Varnes, 63 S.W.3d at 832; Rodriguez v. State, 45 S.W.3d 685, 688 (Tex. App.––

Fort Worth 2001), aff’d, 93 S.W.3d 60 (Tex. Crim. App. 2002); White v. State, 988 S.W.2d 277,

279-80 (Tex. App.––Texarkana 1999, no pet.).

          In support of his argument, appellant points to his trial testimony as evidence he did not

have actual knowledge of the duty to register as a sex offender. Appellant testified that he did

not believe Snyder was informing him that he was legally required to register as a sex offender,

but rather that Snyder was threatening him with prison if he did not do so. Appellant also

testified that he was confused regarding whether he was supposed to sign the registration form

Snyder was filling out. Appellant added: “It seems to me the detective was––didn’t know what

he was doing because first he asked me to sign. And then after that, he asked me not to sign.

And then one hour later he came back with the fingerprint card.” In addition, appellant testified

that he did not fill out any of the information on the form or “even touch a pen,” and that the

form was completed by Snyder. According to Snyder’s direct testimony, appellant gave him an

   1
       In each judgment, the words “Sex Offender Registration Requirements,” “apply,” and “10 years old” are bolded.



                                                                    –8–
address of 12015 Woodlake, Dallas, Texas. Snyder later testified on cross-examination that he

took this address, which is the address printed on the registration form, from appellant’s ID, but

appellant verbally confirmed it was his address. Appellant, however, denied he gave Snyder an

address. Appellant testified he did not have a place to live at the time and that Snyder told him

he could register as homeless. Appellant likewise testified that, contrary to Snyder’s testimony

that he read aloud each of the requirements of sex offender registration, Snyder did not read any

of those requirements to appellant.

       Faced with such conflicting testimony, the jury in this case, as the finder of fact, could

have chosen to believe Snyder’s testimony over appellant’s, including appellant’s testimony that

he did not know he had to register. See Brooks, 323 S.W.3d at 899; see also Rodriguez, 45
S.W.3d at 688 (in case involving failure to comply with sex offender registration requirements,

“the jury chose not to believe [a]ppellant’s testimony, which was within its discretion”); Juarez

v. State, No. 08-03-00148-CR, 2005 WL 678570, at *4 (Tex. App.––El Paso Mar. 24, 2005) (not

designated for publication), aff’d, 198 S.W.3d 790 (Tex. Crim. App. 2006) (jury could have

found appellant intentionally and knowingly failed to register because it was within jury’s

discretion to choose not to believe appellant’s claim he was unaware of registration requirement).

As we noted earlier, we defer to the jury’s determinations of credibility and resolve

inconsistencies in the evidence in favor of the verdict. See Jackson, 443 U.S. 326; Brown, 270
S.W.3d at 568. Viewing the evidence under the appropriate standard, the jury in this case could,

therefore, have determined appellant had notice of the sex offender registration requirements and

that he intentionally, knowingly, or recklessly failed to register or provide accurate information

regarding his address with the appropriate authority, as required by law. We overrule appellant’s




                                               –9–
first, second, and third issues.

        We affirm the trial court’s judgment.



                                                       Lana Myers
                                                       LANA MYERS
                                                       JUSTICE

Do Not Publish
TEX. R. APP. P. 47
120648F.U05




                                                –10–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROBERTO ARNOLD BARRIENTOS,                             On Appeal from the 363rd Judicial District
Appellant                                              Court, Dallas County, Texas
                                                       Trial Court Cause No. F11-13303-W.
No. 05-12-00648-CR         V.                          Opinion delivered by Justice Myers.
                                                       Justices Bridges and FitzGerald
THE STATE OF TEXAS, Appellee                           participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.

Judgment entered this 24th day of June, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                                –11–